Title: From John Quincy Adams to William Smith Shaw, 8 January 1808
From: Adams, John Quincy
To: Shaw, William Smith



My dear Sir.
Washington 8. Jany: 1808.

I send you occasionally, the public documents of the most interesting nature, but I have not the opportunity of writing to you so frequently as I could wish—My time is so much engross’d by business equally unpleasant and important that I can very seldom catch a moment for my private affairs, or the more agreeable communications of friendship—I believe I have repeatedly told you as much, before, but what we continually feel, we are apt sometimes unconsciously to repeat.
I now enclose you an order for $350 on the branch Bank, which I will thank you to deposit at the Bank, and have placed to my credit in Bank—You have my Book in your possession.
Mr: Rose is not yet arrived—There is something singular in his detention, the cause of which is not yet explicitly known.
Your’s truly.
John Quincy Adams.